Your election, Sir, as
President of the Millennium Assembly is fitting
recognition of your great dedication to international
peace. Ireland is especially grateful for your
outstanding contribution to the Good Friday agreement
signed in Belfast in 1998. We are sure that the qualities
that you displayed then will serve you well in guiding
the work of this session.
Our thanks are due also to Foreign Minister
Theo-Ben Gurirab of Namibia, the wise and thoughtful
President of the fifty-fourth session of the General
Assembly. We are happy also to welcome Tuvalu as a
new Member of the Organization.
My colleague, Foreign Minister VÈdrine of
France, has already addressed the Assembly on behalf
of the European Union. Ireland is fully associated with
his remarks.
The Declaration adopted at the historic
Millennium Summit sets out the principles, objectives
and targets which should inspire the work of this
session. Ireland is fully committed to these principles
and objectives, and we are determined to work
vigorously to achieve real results. Critics of the United
Nations may doubt our ability to achieve such results;
we are determined to prove them wrong. Such critics
ignore the considerable achievements of the
Organization in recent years. Major reform of all
aspects of the Organization has resulted in a more
efficient, streamlined operation. We will work with
others to strengthen the United Nations in order to
fulfil the commitment made in the Declaration  to
ensure a more effective instrument for pursuing the
fight for peace and development and against poverty,
ignorance and disease.
The cause of peace transcends all other
challenges. Whether in the Middle East, the Western
Balkans, Africa or, indeed, in our own island of
Ireland, determined efforts to build a secure and
durable peace must be tirelessly pursued. Our own
experience in Ireland has taught us that there is no
greater prize, no more difficult task and no greater
satisfaction than to begin to heal the wounds of history
and the scars of intolerance.
Our own efforts at building peace have convinced
us that to be effective, such efforts require international
support and validation. We have also learned that
economic development goes hand in hand with
building a society with hope in its own future and
pledged to overcome the bitterness of the past. It is this
experience which helps guide our approach to peace-
building in the wider world. It is this experience of
peace-building and development which we will bring
to the deliberations of the Security Council if elected
by the membership in the coming weeks.
Security and development are indivisible and
interrelated. Yet too often we in the international
community stand aside as hapless witnesses, hesitating
to become involved, while the innocent suffer. We need
to strengthen the capacity and commitment of the
Organization to fulfil its mandates. I therefore strongly
welcome the exercise of its authority by the United
Nations in East Timor last year and, more recently, in
Sierra Leone. It is our duty as Governments to
underpin that authority.
We must address those issues which prolong
conflict, even when root causes become blurred. Let
me give two examples. First, the illicit flow of small
arms and light weapons into areas of conflict must be
stopped; and secondly, trafficking in high-value
commodities, particularly the trade in so-called blood
diamonds', which has exacerbated conflicts in Africa,
must be prevented. Carefully targeted, time-limited
sanctions will help to counter this menace.
Enhancing the role of the United Nations in
peacekeeping is a priority for this session. To broaden
that role, we urge an integrated approach combining
prevention, settlement and post-conflict peace-
building. While the Security Council has a global remit
to maintain international peace and security in every
region of the world, it is right that it pay special
attention at this time to the promotion of durable peace
in Africa. We therefore welcome the declared intention
of the Security Council at the Millennium Summit to
ensure that it plays a more effective role in this urgent
and necessary task.
Peacekeeping is at the heart of Ireland's
contribution to the United Nations. For more than 40
years we have participated continuously in United
21

Nations peacekeeping operations. Irish personnel have
served under United Nations command in the Middle
East, Africa, the Americas, Asia and Europe. We are
proud of the contribution which our peacekeepers have
made in so many areas of the world. At the same time,
we deeply regret that 82 of our Irish soldiers have died
in the service of the United Nations. Other Member
States have also sustained losses, and I would like to
express my deep regret at the brutal attack last week on
United Nations personnel in West Timor as well as at
the recent outrages in Sierra Leone.
It is because of our own long, and at times
frustrating, experience of peacekeeping that Ireland
welcomes the publication of the Brahimi report. In the
light of this experience, I will focus in particular on
three aspects.
First, the United Nations must have the resources
and capacity to deliver well-planned and effective
peace support operations. The Member States must
give the Secretary-General and his staff the means to
do the job.
Secondly, if the United Nations is to save lives, it
must be capable of deploying into conflict areas
rapidly. This requires rapid decision-making.
Thirdly, effective operations depend on well-
trained peacekeepers. A more integrated approach must
be taken to develop training and equipment of United
Nations peacekeeping personnel. Ireland's own United
Nations Training School has provided such training to
over 170 officers from 40 countries, and we intend to
enhance this role in cooperation with like-minded
countries.
To those ends, we will contribute actively in this
Assembly to the urgent follow-up of the proposals that
have been put forward.
Progress in disarmament remains crucially
important both to the maintenance of peace and to
development. At the sixth Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, very considerable efforts were made
by all the States parties to ensure a successful outcome.
That reflects the central role of the Treaty in the
achievement of a world free of nuclear weapons. The
outcome highlights the underlying premise of the Non-
Proliferation Treaty: that these weapons do not provide
assurances of peace and security. The threat to
humanity posed by their continued existence will
remain until we achieve an effective and global ban.
There have been welcome and significant
reductions by the nuclear-weapon States of their
arsenals. But defence strategies based on nuclear
weapons continue to include the possible use, even the
first use, of those weapons. The Non-Proliferation
Treaty is not a charter for the indefinite retention of
nuclear weapons by any State. It represents a clear
obligation to make nuclear disarmament a reality. At
the Review Conference, the parties to the Non-
Proliferation Treaty came closer in their common
understanding of what is demanded by the Treaty. In
that connection, the unequivocal commitment to the
total elimination of their nuclear weapons made by the
nuclear-weapon States is of fundamental significance.
However, let us not lull ourselves into
complacency because we have reached agreement on a
programme of action. We now have an opportunity to
begin the root-and-branch elimination of these
weapons. Progress is primarily dependent on action by
the five nuclear-weapon States. States which
participate in security arrangements involving nuclear
weapons have a particular responsibility to diminish
the role of nuclear weapons in security policies. All
States share a responsibility to advance negotiation on
those measures needed to guarantee a world free of
nuclear weapons. For our part, Ireland and our partners
in the New Agenda Coalition are determined to work
vigorously for the achievement of that goal.
I referred earlier to the role of conventional arms
in conflict situations. The ravages and suffering caused
by small arms as well as by landmines are immense.
We are, at least in the case of landmines, beginning to
see positive results from the implementation of the
Ottawa Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction. The practical outcome
has been the destruction of over 22 million mines by
some 50 States; expenditure on mine clearance has
more than doubled, and countless lives have been
saved.
Next year, the United Nations will focus on small
arms with the first international conference specifically
addressing that issue. We must set ambitious goals for
the conference so that we may have a basis for making
genuine inroads on the culture of violence fostered by
the dissemination of those weapons.
22

Peace and development are essential to each
other. Without peace, there can be no development.
Without development, peace is hard to sustain. Without
freedom from the threat of war, from human rights
abuse and from famine, there can be no lasting human
progress. The elimination of poverty and access to
basic health care and education are crucial to
sustainable development. Nonetheless, we witness
today an unprecedented contrast between the prosperity
of developed countries and the poverty of those that
have been left behind. And yet, at the same time, we
are witnessing an actual decline in the international
community's development aid levels. Clearly, that
trend must be reversed.
It has long been an objective of Irish
Governments to bring our development cooperation
effort into line with our national economic growth and
to meet the United Nations development cooperation
target. Last week our Government took an important
step forward by when our Taoiseach, our Prime
Minister, Bertie Ahern, speaking at the Millennium
Summit, committed Ireland to meet the United Nations
target of 0.7 per cent of gross national product by the
end of 2007, and to reach the level of 0.45 per cent by
the end of 2002. This will clearly represent a
significant increase in volume terms. Indeed, in
meeting our targets, we anticipate a fourfold increase
by Ireland in our aid over the next seven years. That
will greatly increase our ability to make a real impact
on the lives of some of the poorest people on earth. Our
aid budget is both a test and a reflection of our
commitment to the values and principles set out in the
Millennium Summit Declaration. We shall not fail in
this task we have set ourselves as a country: to be an
example to all who could contribute more.
As we enter the new millennium, we are faced
with several development issues which require
immediate attention. We must begin to address the
question of debt relief in a more coherent manner. The
most heavily indebted countries need a sound basis for
the achievement of acceptable levels of growth free
from grinding debt. We must recognize that the burden
on those States is unsustainable in the face of the
challenges of poverty alleviation and AIDS.
Speed is essential in delivering results from the
Enhanced Debt Initiative if it is to remain credible. In
addition to a European Union contribution of almost
$1 billion, Ireland has bilaterally contributed over
$40 million in debt relief, although as a matter of
principle we have never extended loans in the guise of
development assistance. That is why our aid has always
been in grant form, and why all of our development aid
is also untied.
Greater market access by the least developed
countries must be a priority. With the early
implementation of the European Union's commitment
to grant duty-free and quota-free access to its market
by the least developed countries by 2005, a major step
in this direction will have been taken.
One of the greatest challenges to development is
HIV/AIDS. If the spread of AIDS is to be arrested, we
need: strong political will in the leadership of the most
affected countries; we need greater international
resources; we need greater access to essential drugs at
prices that are affordable; and we need more research
funds for the development of vaccines. The fight
against AIDS is now an integral part of all Irish
development activities, with funding budgeted for both
prevention and the search for vaccines.
Respect for human rights is central to the
maintenance of peace and the promotion of
development. It underpins all the activities of the
United Nations. Putting weapons in the hands of
children and sending them into conflict undermines the
most basic rights and the innocence of the child. That
is a scandal which cannot be allowed to continue.
Through the Optional Protocol to the Convention on
the Rights of the Child on the involvement of children
in armed conflicts, which Ireland was among the first
to sign, a start has been made in addressing this issue.
But much more must be done.
The establishment of an International Criminal
Court offers a unique opportunity to bring to justice the
perpetrators of crimes against humanity and other
serious violations of international law. Ireland is
moving rapidly to ratify the Statute. The international
criminal tribunals for former Yugoslavia and for
Rwanda demonstrate how necessary it is to exercise
international jurisdiction to end the culture of impunity
where violations of basic human rights occur.
Racism, racial discrimination, xenophobia and
intolerance persist in all our societies. The 2001 World
Conference against Racism, Racial Discrimination,
Xenophobia and Related Intolerance will provide an
opportunity to create a vision for the fight against
racism and all intolerance for the coming century. I pay
tribute here to the United Nations High Commissioner
23

for Human Rights, Mary Robinson. Taoiseach Bertie
Ahern, TD, our Prime Minister, was pleased to be
amongst the first to sign the declaration entitled:
Tolerance and diversity: a vision for the twenty-first
century', which was presented at the Millennium
Summit. I believe that it will generate a positive
approach to the World Conference.
I know that our friends in the international
community continue to follow developments in the
peace process in Ireland with close interest. Indeed, the
Governments of many Member States have played an
important and concrete part in the successes we have
achieved to date. I am particularly pleased therefore to
be able to report that in the past year, in the face of
many difficulties, we have made real progress towards
the full implementation of the Good Friday Agreement.
The new political institutions are up and working
well. In Northern Ireland there is an Executive on
which all parts of the community  nationalist,
unionist and republican  are represented as of right,
and where Ministers are working constructively
together to improve the quality of life for all the
people. The North/South Ministerial Council, which
brings together Ministers from both jurisdictions on the
island, and the Implementation Bodies which it
oversees, are developing new ways of working
together, delivering tangible benefits in areas of mutual
importance and interest. In the British-Irish Council,
we are forging new relationships, including with the
devolved administrations in Scotland and Wales.
We are firmly committed to ensuring that all
other aspects of the Agreement are implemented in full.
Policing reform is a vital part of the new
dispensation we are striving to create in Northern
Ireland. All sides of the community want to see an
effective, accountable policing service to which they
can give allegiance and which young people, whatever
their background, can join. The Agreement promised a
new beginning in this area, and the Patten Report set
out how it can be achieved. It is now crucially
important that the legislative proposals currently before
Parliament at Westminster secure that outcome.
The Agreement also contains extensive
commitments in the area of human rights, and we are
working to ensure that they are delivered. My
Government has established an independent Human
Rights Commission, with a mandate and remit that
surpass the standards set in the Paris Principles. We are
in the process of appointing its members. We look
forward to the Commission working closely with its
counterpart in the North for the protection and
promotion of human rights throughout the island of
Ireland.
We also need to see continued progress towards
security and justice arrangements appropriate to a
society in which peace will become the norm, and to
see the question of arms resolved for all time. To this
end, we have made great strides forward in recent
months.
Our task in the peace process has always been
more than the putting in place of a new set of
institutions and arrangements, important though they
undoubtedly are. We are endeavouring to create a new
beginning for what has been a deeply divided society, a
new beginning where the divisions of the past are
overcome. The task which the Irish Government has set
itself is to work with others in peace and partnership,
and in a spirit of mutual tolerance and respect, building
together a better future for all of the people of Ireland.
This demands patience, persistence and perseverance.
A great deal remains to be done.
Far too many people continue to have their lives
blighted by sectarianism and hatred. There are still
those who prefer to foster division, retarding rather
than advancing the cause of reconciliation. On both
sides there are still small groups of dissidents prepared
to use violence to bring down the Agreement and to
frustrate the democratically expressed wishes of the
people. They have nothing to offer, and they will not be
allowed to succeed.
In Northern Ireland many people have yet to
experience the full benefits of change and the return of
hope and normality to their lives. Some remain
sceptical about the benefits of the Agreement. But,
working together with the British Government and with
the representatives of all sides of the community, we
will continue to do all in our power to convince them
that the Agreement represents not only a balanced and
honourable accommodation, but also the only way
forward.
The international community has made an
important contribution to our achievements to date.
Without the support and encouragement of the
international community, we could not have come so
far. When we embarked on our journey towards peace,
we knew that it would take a great deal of time and of
24

work to see the Agreement implemented in full. We
remain firmly committed to the task and take heart
from the substantial progress we have made and draw
courage from the international community's continued
support.
In the course of my statement I have set out my
Government's position on the key issues facing the
United Nations. It is this approach and commitment
that will inform our actions if we are elected to the
Security Council. Ireland is standing for election after
20 years absence from the Council. We do so as a small
State which has already made a significant contribution
to the work of this Organization. Faithful to the
principles and purposes of the Charter, we have faced
and tried to overcome the legacies of strife and
underdevelopment that have marked our own history.
Membership of the Security Council will allow us to
bring to the service of all the lessons of our own
experience, as well as our full commitment to the
United Nations.